Title: To George Washington from Joseph Digges, 1 November 1779
From: Digges, Joseph
To: Washington, George


        
          Dr Sir
          Teneriffe Port Orotava Novr 1st 1779
        
        I beg leave, by this favorable Oppty to Drop your Excell’y these few Lines & coud wish I was at Liberty, to write you the Occurrences on this side the Atlantic; But not having yet heard of my being exchanged, my Parole of Honor forbids me. Upon my being made a Prisoner, I wrote Coll Harrison a few Lines from N: York with a Copy of Parole, & desired him to inform your Excell’y of it; Not Doubting your kind Offices in geting me exchanged, as soon as an Oppty offerd. I have never recieved the least Intelligence or Line since, from any of my Friends in America; from whence I conclude, that the Family at Warburton either believes Me Dead, or have neglected writing me; This, together with a relapse I experienced 3 months ago & which is dayly gaining ground, have reduced me very low, & must eer long prove fatal, unless I quit this wretched Island, wh. I propose doing & retire to the South of France Where I am in Hopes, that the Air of Montpellier, will restore my Health & in a few years to return to my Native Land; When I flatter myself of seeing you Sir once more return to Mt Vernon, to enjoy amidst the Applauses of a gratefull people, the blessings of Peace & Independence. I beg leave to have the Honor of presenting your Excellency by this favourable Oppty a pipe of old Wine, wh. comes to the Care of Mr Morris of Philada to whom the Vessell is consigned. My best respects to Mrs Washington & have the honor to be with great Esteem Yr Excellencys most obedt humble St
        
          Joseph Digges
        
      